DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020, 7/16/2021, 7/16/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what “that a process is transitioning from a first material state to a second material state”. The specification does not explain this limitation, therefore Examiner is not able interpret this claim. The phrase “a process is transitioning” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of determining material properties without significantly more. This judicial exception is not integrated into a practical application because the claimed steps involve insignificant extra solution activities such as data gathering and also involve mathematical processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no structural elements are recited and those structural elements that are implied are generic.
Claim 1 teaches “A method for determining material properties in an active acoustic spectroscopy system, the method comprising: acquiring a multidimensional acoustic spectrum from a material in a container using acoustic spectroscopy (This is mere data gathering, found to be insignificant extra-solution activity); reducing the dimensionality of the acoustic spectrum using a mathematical dimensionality reduction method, thereby forming a reduced acoustic spectrum describing a material state (this is a mathematical process); and determining if the material state belongs to a predetermined material state cluster (This also falls under data gathering and can also be considered a mental process since it is merely comparing sets of data).”
As per the subject matter eligibility test, under step 1, the claim is directed to a process
As to step 2A, prong one, the claim is directed towards an abstract idea. See above for details. As to prong two, the claims do not recite any additional elements that integrate the judicial exception into a judicial application.
As to step 2B, the claim does not recite any additional elements that amount to significantly more than the judicial exception. 
	As to claim 18, it teaches “A method for determining material properties in an active acoustic spectroscopy system, the method comprising: acquiring a plurality of multidimensional acoustic spectrums from a material in a container using acoustic spectroscopy (This is mere data gathering, found to be insignificant extra-solution activity); reducing the dimensionality of the acoustic spectrums using a mathematical dimensionality reduction method, thereby forming a plurality of reduced acoustic spectrums describing a respective plurality of material states (this is a mathematical process); using a machine learning method, evaluating the plurality of material states to define at least one material state cluster (This also falls under data gathering and data manipulation/processing.).”
As per the subject matter eligibility test, under step 1, the claim is directed to a process
As to step 2A, prong one, the claim is directed towards an abstract idea. See above for details. As to prong two, the claims do not recite any additional elements that integrate the judicial exception into a judicial application.
As to step 2B, the claim does not recite any additional elements that amount to significantly more than the judicial exception. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20140060188 in view of Ahmad US 20160369623.
As to claim 1, Singh teaches “A method for determining material properties in an active acoustic spectroscopy system ([0020] teaches that material properties are determined by resonant frequencies. Based on the material properties, the type can be deduced), the ([0020]); and determining if the material state belongs to a predetermined material state cluster ([0020] teaches that material properties are determined by resonant frequencies. Based on the material properties, the type can be deduced).” Singh does not explicitly teach a reduction method, but filtering and/or removing unwanted data from a data set is obvious and well known. See [0024] for the use software algorithms for data processing.
Ahmad teaches “reducing the dimensionality of the acoustic spectrum using a mathematical dimensionality reduction method, thereby forming a reduced acoustic spectrum describing a material state (Abstract teaches “The systems and methods can be optimized using principal component analysis”, which is a type of mathematical dimensionality reduction method since it is focusing on a certain aspect of the measured data set, thereby reducing the data set into another focused set).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ahmad with Singh. Data processing is known in the art, and the reduction method is taught by Ahmad and Singh teaches the structure capable of performing it. Reducing data involves basic signal processing steps that optimize the performance of the system since less data is being processed to determine a desired parameter.

	As to claim 2, Singh teaches “defining a plurality of predetermined clusters based on a plurality of material states using a machine learning method ([0030] and [0048] teach software programs can be used to process the data for determining material properties, therefore classifying based on materials can be achieved once the properties are determined. The claim concerns computer implementation which is taught by Singh).”

	As to claim 3, Ahmad teaches “wherein the mathematical dimensionality reduction method is selected from the group comprising: principal component analysis, wavelet transformation, neural networks, isomap and multidimensional scaling (Abstract teaches principal component analysis).”

	As to claim 4, Ahmad teaches “wherein the mathematical dimensionality reduction method to be used is selected based on a quality measure of a resulting material state resulting from a respective mathematical dimensionality reduction method (Abstract teaches principal component analysis. Therefore this method must have been selected based on a quality measure of a resulting material state resulting from a respective mathematical dimensionality reduction method. If both the claimed invention and prior teach the same method, the selection process must be the same or obvious).”

As to claim 6, Singh teaches “wherein the reduced acoustic spectrum is a two dimensional data point ([0029]).”

As to claim 18, Singh teaches “A method for determining material properties in an active acoustic spectroscopy system ([0020] teaches that material properties are determined by resonant frequencies. Based on the material properties, the type can be deduced), the method comprising: acquiring a plurality of multidimensional acoustic spectrums from a material ([0020]); using a machine learning method, evaluating the plurality of material states to define at least one material state cluster ([0030] and [0048] teach software programs can be used to process the data for determining material properties, therefore classifying based on materials can be achieved once the properties are determined).”
Ahmad teaches “reducing the dimensionality of the acoustic spectrums using a mathematical dimensionality reduction method, thereby forming a plurality of reduced acoustic spectrums describing a respective plurality of material states (Abstract teaches “The systems and methods can be optimized using principal component analysis”, which is a type of mathematical dimensionality reduction method since it is focusing on a certain aspect of the measured data set, thereby reducing the data set into another focused set).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ahmad with Singh. Data processing is known in the art, and the reduction method is taught by Ahmad and Singh teaches the structure capable of performing it. Reducing data involves basic signal processing steps that optimize the performance of the system since less data is being processed to determine a desired parameter.
As to claim 20, Singh teaches “An active acoustic spectroscopy system comprising: an acoustic transmitter arranged to emit an acoustic signal into a material in a container (Figure 1, #111); an acoustic receiver arranged to receive the acoustic signal having been affected by the material (Figure 1, #112, #113); and a control unit connected to each of the acoustic transmitter and the acoustic receiver (Figure 1, #120), the control unit being configured to: acquire a multidimensional acoustic spectrum from a material in a container using acoustic spectroscopy ([0020] teaches that material properties are determined by resonant frequencies); and ([0020] teaches that material properties are determined by resonant frequencies. Based on the material properties, the type can be deduced).” Singh does not explicitly teach a reduction method, but filtering and/or removing unwanted data from a data set is obvious and well known. See [0024] for the use software algorithms for data processing.
Ahmad teaches “reduce the dimensionality of the acoustic spectrum using a mathematical dimensionality reduction method to form a reduced acoustic spectrum describing a material state (Abstract teaches “The systems and methods can be optimized using principal component analysis”, which is a type of mathematical dimensionality reduction method since it is focusing on a certain aspect of the measured data set, thereby reducing the data set into another focused set).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ahmad with Singh. Data processing is known in the art, and the reduction method is taught by Ahmad and Singh teaches the structure capable of performing it. Reducing data involves basic signal processing steps that optimize the performance of the system since less data is being processed to determine a desired parameter.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20140060188 in view of Ahmad US 20160369623 in further view of Garner EP1302764.
As to claim 5, the prior arts do not teach what the quality measure is based on.
Garner teaches “wherein the quality measure is based on at least one of: a distance between data points representing material states; a radius of a resulting cluster; and number of data points within a certain radius ([0077]).”


Conclusion
Claims 7-9, 10-17 and 19 do not have any prior art rejections, but are rejected under 35 USC 101. Claim 10 is also rejected under 35 USC 112b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TARUN SINHA/            Primary Examiner, Art Unit 2863